Citation Nr: 0428993	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  96-49 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant, his wife, and a psychiatrist


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that denied the veteran's claim of entitlement 
to service connection for PTSD.  


In July 2003, the Board denied the issue of entitlement to 
service connection for PTSD.  The veteran appealed the July 
2003Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  In June 2004, the Court granted a 
joint motion to vacate and remand the Board's June 2000 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A thorough review of the veteran's claims file indicates that 
the most recent VA records are a November 1999 consultation 
report and a December 1999 VA examination report.  Similarly, 
the most recent private treatment reports of record are from 
May 1999.  As the most recent medical records in the 
veteran's claims file are nearly five years old, and as more 
recent medical records may have a bearing on the outcome of 
the veteran's case, the Board is of the opinion that this 
claim must be remanded to ensure that all recent relevant 
records are associated with the veteran's claims file.

The Board regrets the additional delay that a further remand 
will create in this case.  However, it is necessary to ensure 
that the veteran gets all consideration due him under the 
law.

Accordingly, this issue is REMANDED to the RO, via the AMC, 
for the following development:

1.The RO should contact the veteran and 
get the names and addresses of all 
private and VA health care providers who 
have treated him for PTSD since December 
1997, to include Dr. Grau.  After the 
appropriate releases are obtained, the RO 
should obtain copies of the actual 
treatment records not already on file and 
associate these documents with the 
veteran's claims files.  

2.  The RO should request the VA medical 
facility in San Juan to furnish copies of 
all medical records pertaining to 
treatment for the veteran's psychiatric 
illness covering the period from November 
1996 to the present.  

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should re-adjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and an opportunity to respond.  
The case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




